Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on November 17, 2021, have been carefully considered.  No claims have been canceled; new claims 15 and 16 have been added.
Claims 1-14 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on July 27, 2020.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ amendment to claim 1:
	a. The 35 U.S.C. 102(a)(1) rejection of claim 1 as being anticipated by Chesneau et al. (U. S. Patent Publication No. 2002/0172637); 
	b. The 35 U.S.C. 103 rejection of claim 5 as being unpatentable over Chesneau et al. (U. S. Patent Publication No. 2002/0172637); and
claims 1, 2, 4-7 and 10-14 as being unpatentable over Tanba et al. (U. S. Patent Publication No. 2019/0275498).

New Objections and Grounds of Rejection
	The following New Objections and Grounds of Rejection are being made in view of Applicants’ amendment to claim 1, and in view of the addition of new claims 15 and 16.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 6 of claim 1, “diphenyl methane” should be amended to recite “diphenylmethane”; see line 7 of claim 1, as well as line 2 of claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-9 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 6 and 7 are rejected because the phrase “metal or metal compound”, as recited in these claims, fails to further limit “palladium” as recited in claim 1 (from which claims 6 and 7 depend).  The phrase “metal or metal compound” could mean metals (and compounds thereof) other than palladium.
Claims 8 and 9 are rejected because the phrases “reduction reaction of a ketone group” and “reduction reaction of aromatic ketone” fail to further limit “hydrogenation reduction reaction of benzophenone”, as now recited in claim 1 (from which claims 8 and 9 indirectly depend).  While benzophenone contains a ketone group and is an aromatic ketone, the limitations “ketone group” and “aromatic ketone”, recited in claims 8 and 9, could mean compounds other than benzophenone.  Additionally, the limitation “reduction reaction” could mean a reaction other than hydrogenation (e.g., a reduction reaction in which a different reducing agent, e.g., hydrazine, is employed).
Claim 15 fails to further limit the subject matter of claim 1, from which claim 15 depends.  The limitations recited in claim 15 do not further define or characterize the porous carbon as recited in claim 1; rather, the limitations of claim 15 refer to the conditional hydrogenation reduction reaction of benzophenone.

Claim Rejections - 35 USC § 103
Claims 1, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chesneau et al. (U. S. Patent Publication No. 2002/0172637).
Regarding claim 1, Chesneau et al. disclose an activated carbon (“porous carbon”) having a bulk density ranging from 0.18 g/ml (g/cm3) to 0.32 g/ml (g/cm3), and an electrical resistivity (“specific resistance value”) of less than 1.5 ohm-cm.  Said activated carbon further exhibits a mesopore 3/g).  See the Abstract of Chesneau et al., as well as paragraphs [0024]-[0035]).  
Regarding claim 5, it is considered that because Chesneau et al. teach an activated carbon structurally reading upon Applicants’ claimed “porous carbon”, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the activated carbon disclosed in Chesneau et al. to exhibit a half-width (2θ) of a diffraction peak comparable to that respectively claimed, absent the showing of convincing evidence to the contrary. 
Chesneau et al. do not explicitly teach or suggest the limitations of Applicants’ claims 1 and 15 regarding a reaction yield of diphenylmethane of 40.3% or higher, or of between 40.3% and 60.9%, when a mixture of benzophenone, the claimed porous carbon material having palladium supported thereon, and deuterated methanol is allowed to undergo a hydrogenation reduction reaction, wherein said reaction is carried out with stirring at 500 rpm at 8 hours while supplying hydrogen gas.
However, because Chesneau et al. teach a porous carbon comparable to that instantly claimed, with respect to the claimed properties of bulk density, mesopore volume, and electrical resistivity (“specific resistance value”), the skilled artisan would have been motivated to reasonably expect to employ the porous carbon disclosed in Chesneau et al. in a hydrogenation reduction reaction of benzophenone to diphenylmethane, such as that claims 1 and 15, and obtain comparable yields of diphenylmethane, absent the showing of convincing evidence to the contrary.
Where the claimed and prior art compounds possess a close structural relationship and a specific significant property in common which renders the claimed compounds obvious to one skilled in the art, they are effectively placed in the public domain and unpatentable per se, even though the applicant has discovered that they possess an additional activity.  In re Mod, et al. (CCPA 1969) 408 F2d 1055, 161 U. S. P. Q. 281.
	Moreover, a newly discovered property does not render a compound unobvious, if (1) the claimed compound is structurally obvious from a prior art compound, (2) the claimed compound possesses the same property for which the prior art compounds were useful, and (3) the prior art compound in fact possesses the newly discovered property of the claimed compound.  Monsanto Co. v. Rohm & Haas Co. (DC ED Pa 1970) 420 F2d 950, 164 U.S.P.Q 556.

Claims 1-3, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumara (U. S. Patent Publication No. 2012/0177923).
Regarding claim 1, Kumara teaches a low ash activated carbon having a bulk density (“packing density”) of about 0.2-0.4 g/cc and a pore volume 
Regarding claims 2 and 3, Kumara teaches that the aforementioned low ash activated carbon is prepared from carbonaceous source materials including animal, botanical, or mineral source materials (“derived from a plant”), examples of which include coconut shells (“derived from husks”).  See paragraphs [0024] and [0059] of Kumara.  
Kumara does not explicitly teach that the aforementioned low ash activated carbon exhibits a specific resistance value of 30 Ω-cm or less, as recited in claim 1, the half width (2θ) of a diffraction peak of 4.2° or less, as recited in claim 5, or a specific resistance value of 2.5 Ω-cm or greater, as recited in claim 16.
However, because this reference teaches the remaining claimed properties of Applicants’ claimed “porous carbon material”, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the low ash activated carbon disclosed in Kumara to exhibit specific resistance values and a half width (2θ) of a diffraction peak respectively comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Kumara also does not explicitly teach or suggest the limitations of Applicants’ claims 1 and 15 regarding a reaction yield of diphenylmethane of 40.3% or higher, or of between 40.3% and 60.9%, when a mixture of benzophenone, the claimed porous carbon material having palladium supported thereon, and deuterated methanol is allowed to undergo a hydrogenation reduction reaction, wherein said reaction is carried out with stirring at 500 rpm at 8 hours while supplying hydrogen gas.
However, because Kumara teaches a porous carbon comparable to that instantly claimed, with respect to the claimed properties of bulk density (“packing density”) and pore volume (considered to read upon Applicants’ recited “mesopore volume”), the skilled artisan would have been motivated to reasonably expect to employ the porous carbon disclosed in Kumara in a hydrogenation reduction reaction of benzophenone to diphenylmethane, such as that recited in claims 1 and 15, and obtain a comparable yield of diphenylmethane, absent the showing of convincing evidence to the contrary.

Claims 1, 2, 4-7, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanba et al. (U. S. Patent Publication No. 2019/0275498).
Regarding claims 1, 2, 4, and 5, Tanba et al. teach a porous carbon material having a half-width (2θ) of a diffraction peak (10X) (38° to 49°) by X-ray diffraction of 4.2° or less (paragraphs [0009], [0027]).  Said porous carbon material also (1) exhibits a mesopore volume of 0.4 cm3/g or more but 1.20 cm3/g or less, said mesopore volume being calculated via the BJH method (paragraphs [0033] and [0035]), (2) is derived from a plant (paragraphs [0010], [0054]), and (3) may be employed as a catalyst carrier (paragraphs [0010], [0056]).
Regarding claims 6 and 7, Tanba et al. teach a synthesis reaction catalyst comprising the aforementioned porous carbon material and a metal or metal compound carried thereon, and further teach palladium as the metal or metal compound (paragraphs [0013], [0014], [0094], and [0095]).
Regarding claims 10-14, Tanba et al. teach the preparation of the aforementioned porous carbon material, wherein a raw material is treated to remove therefrom a silicon component, said treating involving an acid treatment or an alkali treatment, followed by performing a carbonization treatment.  Tanba et al. further teach the feasibility in performing an activation treatment after the aforementioned carbonization treatment, as well as in performing a heat treatment after the activation treatment (at 
Tanba et al. do not teach or suggest that the aforementioned porous carbon material exhibits a specific resistance value of 30 Ω-cm or less at a packing density of 0.3 g/cc, as recited in claim 1, nor does this reference teach or suggest that the aforementioned porous carbon material exhibits a specific resistance value of 2.5 Ω-cm or greater at a packing density of 0.3 g/cc, as recited in claim 16.
However, because this reference teaches the remaining features of the porous carbon material that are comparable to that respectively claimed, the skilled artisan would have been motivated to reasonably expect the porous carbon material here to exhibit a comparable specific resistance at said packing density, absent the showing of convincing evidence to the contrary.
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP 2112.01.
Tanba et al. also do not explicitly teach or suggest the limitations of Applicants’ claims 1 and 15 regarding a reaction yield of diphenylmethane of 40.3% or higher, or of between 40.3% and 60.9%, when a mixture of benzophenone, the claimed porous carbon material having palladium supported thereon, and deuterated methanol is allowed to undergo a 
However, because Tanba et al. teach a porous carbon comparable to that instantly claimed, with respect to the claimed properties of bulk density (“packing density”) and pore volume (considered to read upon Applicants’ recited “mesopore volume”), the skilled artisan would have been motivated to reasonably expect to employ the porous carbon disclosed in Tanba et al. in a hydrogenation reduction reaction of benzophenone to diphenylmethane, such as that recited in claims 1 and 15, and obtain a comparable yield of diphenylmethane, absent the showing of convincing evidence to the contrary.

Maintained Rejection
The following rejection of record has been maintained; the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 8 and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Tanba et al. (U. S. Patent Publication No. 2019/0275498) as applied to claim 6 above, and further in view of Humblot et al. (GB 2 269 116).
claim 6, with respect to a catalyst comprising a porous carbon material, and metal compound (e.g., palladium) supported thereon.  While Tanba et al. teach the employment of said catalyst in synthesis reactions, this reference does not teach or suggest the limitations of claims 8 and 9 regarding the employment of said catalyst in reduction reactions of “a ketone group” or of an “aromatic ketone”.
Regarding claims 8 and 9, Humblot et al. teach catalysts comprising palladium and carbon-based supports, and their employment in the preparation of aromatic alcohols by selective hydrogenation of aromatic ketones; see the Abstract and pages 2 and 3 of Humblot et al.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants' invention to reasonably expect the catalyst disclosed in Tanba et al. to suitably and successfully function as a catalyst for the reduction reactions of ketone groups and of ketones, motivated by the common teachings of Tanba et al. and of Humblot et al. regarding catalysts comprising palladium supported on carbon, thereby defining the respectively disclosed catalysts as art-recognized equivalents.  

Response to Arguments
	In response to Applicants’ arguments that the cited references of record do not describe or suggest all the features of the claimed invention, 
	As stated above, the cited references of record are considered to continue to read upon Applicants’ claimed porous carbon material, with respect to the claimed specific resistance value and mesopore volume.  Because the cited references of record read upon Applicants’ claimed porous carbon material, Applicants’ claim limitations regarding the hydrogenation reduction reaction would have been expected by the skilled artisan to have been exhibited by said cited references, absent the showing of convincing evidence to the contrary.
	Applicants’ arguments addressing the employment of the porous carbon material as a support for catalysts in the production of diphenylmethane from benzophenone are duly noted, but are not deemed to render the instant claims patentable over the cited references of record.
	Applicants have not convincingly shown that the porous carbon materials disclosed in the cited references of record do not exhibit the 
	For these reasons, Applicants’ arguments have been considered, but are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

"Hydrogenation of benzophenone by carbon-supported Pd catalysts," by A. Prekob et al., discuss the catalytic activity of palladium catalysts on two different types of carbon support (activated carbon and bamboo-shaped carbon nanotubes), said catalysts employed in the hydrogenation of benzophenone to produce benzhydrol.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        January 26, 2022